DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “a protrusion area forming an upper periphery of the shield and protruding upward and a recess area recessed downward from the protrusion area…” It is unclear if the recess area is also of the upper periphery of the shield. The Examiner suggests “an upper periphery of the shield formed with a protruding segment and a recessed segment”. Other language may be appropriate, however Examiner found that the specification was required for appropriate interpretation of the claim.
The Examiner notes that the claims use the limitation “minute” protrusions. The Examiner has interpreted the term “minute” to be small, i.e. to be a protrusion that does not take up the majority of the upper periphery of the shield. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser (U.S. 10,612,741).
Regarding claim 1 Moser teaches a lamp for an automobile (see fig. 2a), the lamp comprising: 
a light source (light source 2) configured to generate and emit light; and 

an entrance lens array (31) which comprises a plurality of entrance lenses and on which the light is incident; an exit lens array (41) which is provided in front of the entrance lens array and comprises a plurality of exit lenses, and which receives the light incident on the entrance lens array and emits the light outside, thereby forming a beam pattern on the outside; and
a shield (52) provided between the entrance lens array and the exit lens array, wherein the shield comprises a plurality of unit shields, each of which comprises a protrusion area forming an upper periphery of the shield and protruding upward and a recess area recessed downward from the protrusion area, wherein the plurality of unit shields are arranged in a horizontal direction, and minute protrusions (see fig. 2a protrusion at 52’) each having a shape lifted upward are provided in some of the plurality of protrusion areas or the plurality of recess areas.  
Regarding claim 2, Moser teaches that the shield comprises a first shield section and a second shield section, wherein the first shield section is provided in a central region of the shield in the horizontal direction (center of shield, see optical axis), and the second shield section is provided on a left side or a right side of the first shield section (right side), wherein the minute protrusions are provided in the second shield section (provided on right side with respect to 2a).  
Regarding claim 4, Moser teaches that a lower periphery of the shield has a flat shape (see fig. 2a).  
Regarding claim 6, Moser teaches that the entrance lens array comprises a first entrance section and a second entrance section, and the exit lens array comprises a first exit section and a second exit section, wherein the first shield section is provided facing the first entrance section and the first exit section, and the second shield section is provided facing the second entrance section and the second exit section (see fig. 2a).  

Regarding claim 8, Moser teaches that the minute protrusion is formed in each of the plurality of unit shields provided in the second shield section (see fig. 2a).  
Regarding claim 9, Moser teaches that the minute protrusion is not provided in the first shield section (see fig. 2a).  
Regarding claim 18, Moser teaches the recited Automobile comprising a lamp for an automobile. 
Claim(s) 1-4, 6-8, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (U.S. 10,746,370).
Regarding claim 1 Han teaches a lamp for an automobile (see fig. 14), the lamp comprising: 
a light source (light source 110) configured to generate and emit light; and 
a micro lens array (300) module which is provided in front of the light source and on which the light is incident, wherein the MLA module comprises: 
an entrance lens array (320) which comprises a plurality of entrance lenses and on which the light is incident; an exit lens array (310) which is provided in front of the entrance lens array and comprises a plurality of exit lenses, and which receives the light incident on the entrance lens array and emits the light outside, thereby forming a beam pattern on the outside; and
a shield (420, formed on the inner side of 320) provided between the entrance lens array and the exit lens array, wherein the shield comprises a plurality of unit shields, each of which comprises a protrusion area (central portion 421) forming an upper periphery of the shield and protruding upward and a recess area (rest of 420) recessed downward from the protrusion area, wherein the plurality of unit shields are arranged in a horizontal direction, and minute protrusion areas or the plurality of recess areas.  
Regarding claim 2, Han teaches that the shield comprises a first shield section and a second shield section, wherein the first shield section is provided in a central region of the shield in the horizontal direction (center of shield, see optical axis), and the second shield section is provided on a left side or a right side of the first shield section (left side), wherein the minute protrusions are provided in the second shield section (provided on left side of optical axis with respect to fig. 14).  
Additionally the Examiner notes that figure 14 shows an array of shields, the Examiner finds that the minute protrusions are formed on the first and second sections. 
Regarding claim 3, Han teaches that the minute protrusions are formed in some of the plurality of protrusion areas (see fig. 14).  
Regarding claim 4, Han teaches that a lower periphery of the shield has a flat shape (see fig. 14).  
Regarding claim 6, Han teaches that the entrance lens array comprises a first entrance section and a second entrance section, and the exit lens array comprises a first exit section and a second exit section, wherein the first shield section is provided facing the first entrance section and the first exit section, and the second shield section is provided facing the second entrance section and the second exit section (see fig. 14).  
Regarding claim 7, Han teaches that each of the plurality of unit shields is provided corresponding to one of the plurality of exit lenses provided in the exit lens array (see fig. 2a).  
Regarding claim 8, Han teaches that the minute protrusion is formed in each of the plurality of unit shields provided in the second shield section (see fig. 2a).  
Regarding claim 18, Han teaches the recited automobile comprising a lamp for an automobile. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han.

Regarding claim 5, Moser does not teach that a ratio of a width of the minute protrusion to a width of the protrusion area comprising the minute protrusion among the plurality of protrusion areas is about 0.1 to about 0.3.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the width of the minute protrusion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The Examiner finds that the width changes an amount of light blockage from the light source, i.e. narrowing or widening the minute protrusion increases or reduces the area that dazzling is prevented in, which is commonly known in the art. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser.

Regarding claim 5, Han does not teach that a ratio of a width of the minute protrusion to a width of the protrusion area comprising the minute protrusion among the plurality of protrusion areas is about 0.1 to about 0.3.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the width of the minute protrusion, since it has been held that . 
Allowable Subject Matter
Claims 10-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 recites that some of the optical axes are aligned and that some of the optical axes are misaligned. This is contrary to either the teachings of Han or Moser. Moser specifically teaches aligning the optical axis so that the dual shield system will remove stray light and prevent optical fringes and distortion. Han teaches forming the shields directly on the back side of the entrance lenses. One of ordinary skill would not modify either system to teach the recited limitation as it would compromise the optical system. 
Claims 11-17 are indicated allowable based on their dependence from claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kemetmuller (11,193,643) teaches a multi light source micro lens array with a shield system. 
Choi 10,894,506 , teaches a micro lens array with misaligned optical axes and a shield protrusion system. 
Gehb 10,746,369, teaches a microlens array with a shield system for projecting any form of segments. The Examiner notes that this encompasses minute protrusions with an obviousness standard. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875